(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por Cuanto, el apelante solicita la reconsideración de la sentencia en este caso principalmente porque entiende que los celadores de te-rrenos privados del Pueblo de Puerto Rico tienen derecho, por virtud de ley y de nuestra jurisprudencia, a portar un arma en dichos te-rrenos sin necesidad de licencia;
Por Cuanto, el apelante también interpretó nuestra opinión en el sentido de que estábamos bajo la creencia de que los terrenos envuel-tos habían dejado de ser de la pertenencia del Pueblo de Puerto Rico;
Por Cuanto, nuestro criterio fué y sigue siendo que los terrenos en este caso dejaron de tener carácter privado aunque siguieron siendo del Pueblo de Puerto Rico en un carácter público; y
Por Cuanto, ni la ley ni la jurisprudencia autorizan a nadie, sin licencia, a portar un arma en terrenos públicos excepto bajo las cir-cunstancias expresadas en los casos citados en nuestra opinión, las cuales no existieron en este caso;
Por tanto, no ha lugar a la reconsideración solicitada.
Los Jueces Asociados Sres. Córdova Dávila y Travieso no intervinieron.
Núms.: 5877, 6111, 6231 y 6915.